Order entered December 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01241-CR

                               LORI LEE VALENTI, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                           Trial Court Cause No. 15-50083-CC-M

                                           ORDER
       The Court has before it the parties’ joint motion to abate the appeal due to the death of

appellant. Attached to the motion is a copy of the police report regarding the incident leading to

appellant’s death.   Accordingly, pursuant to Texas Rule of Appellate Procedure 7.1(a)(2), we

PERMANENTLY ABATE this appeal.

                                                      /s/   LANA MYERS
                                                            JUSTICE